LLOYD, J.
We have carefully examined the record presented to us and are unable to find therein any evidence tending to show that the decedent was mentally unsound and incapable of making a will at the time of the execution by her of the one here in question, or that she was under any restraint or that undue influence induced its making. Influence to be undue, must be wrongful. To avoid a will, it must be of such nature as to deprive the testator of the exercise of his own judgment and volition. The. conversation above quoted of the decedent with her son shows that, as bad as was her physical condition, she understood what she had done and recognized the validity of the will which she had made, but had changed her mind and desired its revocation. It may be unfortunate and a matter of regret that she was not afforded this opportunity, but as carefully as the members of this court have examined the record of the evidence, we cannot find any warrant or justification in law for disturbing the judgment.
Williams and Richards, JJ, concur.